Title: View of the Commercial Regulations of France and Great Britain in Reference to the United States, [1792–1793]
From: Hamilton, Alexander
To: 


Preliminary remarks
I   The Table which is annexed takes the year 1790 as the proper period to shew the commercial policy of France previous to the Revolution just terminated. The Notes accompanying that table explain the alterations which have since taken place. There is however no mention of the expiration of the time limited for the Premium on French Fish imported into the French Colonies which happened in 1790; because this makes no alteration in the general complexion of the policy of France in this particular. It is usual for greater caution to limit the duration of premiums to a certain period, even where it is supposed that a further continuation may be necessary, and if the premium in question has not been removed it affords no proof of an intention to relinquish it as the situation of France at the time of the cessation, and since may be presumed to have precluded arrangements respecting the Trade of her Colonies.

If any have been made it may be inferred from Commeres’ pamphlet that though the duty on foreign Fish has been reduced from three to five livres, the premium on French Fish has been raised from 10 to 12 which makes the aggregate of duty and premium, operating as a bounty on French Fish the same as before namely 15 livres.
General observations.
I The Commercial system of Great Britain makes no discriminations to the prejudice of the UStates as compared with other foreign powers.
There is therefore no ground for a complaint on the part of the UStates that the system of G Britain is particularly injurious or unfriendly to them.
II. The Commercial system of Great Britain makes important discriminations in favour of the United States as compared with other foreign Nations. This is exemplified in the instances of Tobacco Lumber Pot and Pearl Ash, Tar and Pitch, Pig & bar Iron; which when carried from the U States to G Britain are either exempt from duties which are paid on the same articles brought from other foreign Countries or pay so much less duty as to give them a clear advantage in the competition for the British Market. Our Vessels too in the direct Trade with G B are in various instances exempted from the duties which are paid by the Ships of other Nations; and in general are on the same footing in that Trade with the Vessels of the British Colonies. Admission is also given to a variety of the commodities of the UStates in the British West Indies which is not given to similar commodities of other foreign Countries.
There is therefore ground to assert that the commercial system of G B is more favourable & friendly to the UStates than to other foreign Countries.
III. The Commercial system of France previous to the Revolution made fewer and less important discriminations in favour of the United States as compared with other foreign Nations than that of Great Britain. In the West Indies our privileges were the same. The same commodities only and upon the same terms might be carried thither & brought from thence from & to the UStates which might be carried thither and brought from thence from & to other foreign Nations. The discriminations in favour of the United States in the direct Trade with France are not known to have extended beyond the articles of Fish Oils
and vessels of the build of the UStates, when owned by French subjects, which were admitted to naturalization and so far promoted the building of Ships as an article of Trade with France. This last discrimination is now abolished & no new ones have been made in our favour.

There is therefore ground to assert that the Commercial system of France toward the United States, as compared with other foreign Nations, has been and now is less favourable and friendly than that of Great Britain.
Particular observations
I   As to flour. This article previous to the Revolution in France was subject to but a very light duty on its importation there. At present it is free to all the world. But unless material changes take place in the state of France the UStates are likely to derive little benefit from this circumstance.
The ordinary price of flour in France is about  per barrel.
In Pensylvania it may be stated at  upon an average; the freight to France is ; other charges amount to about  which would make the cost and charges of a barrel of American flour in France  of course, it cannot except on extraordinary occasions be sent there without loss.
In Great Britain it has been stated that flour was subject to a prohibitory duty till the price there was above 48/ the quarter. The flour of the UStates can therefore only be carried occasionally to Great Britain as well as to France; but the occasions have hitherto been more frequent in Great Britain than in France.
Accordingly in the course of the years  the whole quantity of flour sent from Pensylvania to France amounted to  that sent to Great Britain to 
But the Act of Parliament of the  puts this article upon a worse footing than heretofore and experience only can decide whether flour can be henceforth sent with most advantage to G Britain or to France.
The Quarter, however, which in relation to both Nations, it most interests the U States to have access to, as a market for their flour, in the West India Islands. Here the comparison is decidedly in favour of G Britain. The general system of France is to prohibit the reception of our Flour in her West India Markets—that of G Britain to permit it.
It is true that occasional suspensions of the prohibition take place; but these suspensions being confined to cases of necessity, the system of France, which excludes us as far as possible, cannot on this account be viewed as less unfavourable to the UStates, than if no such suspensions took place.
Flour appears to be the principal staple of the U States. This principal staple is on the whole more favoured by the Regulations of G B than of France. Accordingly in the year  the exportations to the British dominions amounted to  to the French dominions to . The comparison is the stronger in favour of G Britain from the circumstance that this year was one of extreme scarcity in France. In ordinary years the difference must be far greater.
II.   As to Tobacco
It may be premised that this is an article of such a nature that it is immaterial to the UStates what duty is laid upon it in either of the two Countries if the same duties affect all other imported Tobacco. Tis a case in which neither of the Countries produces itself the article to enter into Competition with that of the UStates. The duty therefore must essentially fall upon the Buyers not the sellers.
Previous to the French Revolution there was no import duty in France upon Tobacco but it was under a monopoly of the Farmers General; a situation far more disadvantageous to the UStates than any tolerable duty could be; by destroying a free competition among purchasers.
The Decree of January 1791 has laid a duty upon this article if brought from the UStates to France in American Vessels of 25 livres ⅌ Kental; if brought in French Ships of only 18 livres and 15 sous. The Tobacco of the United States has been and is upon no better footing than that of some other foreign Nations.
In Great Britain, as had been stated, a considerably higher duty is paid on other foreign Tobacco than on that of the United States; and it may be carried to G Britain in Vessels of the UStates upon the same terms as in British Bottoms while the Ships of other Nations bringing Tobacco are subject to a greater duty on the Tobacco which they bring than the Ships of Great Britain.
Although, therefore, there is a higher duty on Tobacco in Great Britain than in France; yet as in France the duty is the same on other foreign Tobacco as on ours; as in Great Britain a higher duty is charged on other foreign Tobacco than upon ours; as the comparative rate, not the quantum of the duty in either Country, is the only thing which concerns us; it is evident that our Tobacco is much more favoured by Great Britain than by France. Indeed the difference of Duty operates as a positive bounty upon the Tobacco of the UStates.
As it regards our navigation, the comparison is still more striking. Here too, we are more favoured by G Britain, than other Countries. While the existing regulation of France is in the degree the most exceptionable to be found in the code of any Country. It amounts to a prohibition of carrying our own Tobacco to France in our own Ships.
Several European Nations have aimed at a Monopoly of the carrying Trade of their Colonies; but this spirit has not extended to their home dominions. Slight differences have been made between foreign & National Ships in favour of the latter; but a difference amounting to an exclusion of the former is perhaps without example except in the Regulation in question.
The principle of this Regulation would prostrate the Navigation of the UStates more effectually than any which is to be found in the system of any other Country.
Hence in respect to the Article of Tobacco, the staple of the UStates which may be deemed second in importance, the Regulations of Great Britain are far more favourable than those of France
G Britain took from us in the year  while France took only 
Hence also it appears that Great Britain is a far better Customer for this Article than France.
III.   As to Fish & Fish Oil
The Regulations of France as to these articles are incomparably more favourable in their operation than those of Great Britain; though there is no material difference in principle.
Great Britain lays a prohibitory duty on Oil which excludes all but the finest kinds occasionally and absolutely prohibits Fish.

France lays such duties on the Fish & Oil of other countries and grants such premiums and encouragements in relation to the products of her own fisheries, as amout completely to a prohibition so far as her Capacity to supply her own dominions extends.

The duty on foreign Fish in the French west Indies & the premium on French Fish as stated in the Table amount virtually to a bounty on French Fish, of nearly 100 ⅌ Cent of the value. In France the duty alone is about 75 ⅌ Ct and it is understood that the premiums and bounties in favour of the French Fisheries are enormous.
The distinctions nevertheless which have been made in favour of the Whale fisheries of the United States have been of material aid to them; but there is reason to apprehend that the means which have been successfully used to detach our Fishermen and the vast encouragements which are given by the Government that the Whale Fishery of France is establishing itself on the ruins of that of the UStates.
The Codfishery stands on a different footing. Our natural advantages are so great as to render it difficult to supplant us; but as far as we have been able to maintain in this respect a competition with the French fisheries in the French Markets it is to be attributed to their incapacity to supply themselves which has counteracted the effect of a system manifestly prohibitory in its principle.
The real spirit of the system of France on this head not only appears from what has been done but from the manner of doing it.
In August 1784 the arret giving admission to foreign Fish in the W India Markets was passed. In September 1785 another arret was passed granting a premium of 10 livres ⅌ Kental on French Fish. Seven days after, so great was the anxiety, another arret was passed raising the duty on foreign fish from three to five livres. An Arret of the 29 of December 1787 grants a right of storing for six months in France all the productions of the United States in order to reexportation paying only a duty of 1 ⅌ Cent. In February following another arret passes excepting from this right all the products of the Fisheries; evidently from a jealousy of interference with the French Fisheries.
A further explanation of the Spirit of the French system on this point is to be found in a passage of a Report to the National Assembly in the year 1789 from the Committee of Agriculture & Commerce. After stating a diminution of the product of the French Cod Fishery during the year 1789 the Report proceeds thus “This diminution ought to be attributed to the Collusion of the English and Free Americans who contrived to disappoint the French Fisheries, by finding means to supply us with their Fish while they eluded the payment of the duty imposed on importation; in order to establish a preference in favour of the Cod of the French Fishery.”
But however similar the principle of the French and English Regulations may be in regard to their Fisheries the result to the UStates is vastly different.

The dominions of France take of the Fisheries of the UStates to the extent of . Those of Great Britain to the extent only of 
IV   As to Wood particularly Lumber.
The Regulations of France have not made & do not make any distinction as the articles of this kind in favour of the United States.
Those of Great Britain make material distinctions in favour of the UStates and their Ships; putting the citizens and Ships of the UStates in this respect upon the same footing as those of their own colonies, as far as regards the European Market.
Great Britain is also a much better customer than France for articles of this kind.
The amount in value taken from us by the dominions of the former in  was 
That of the latter
V   As to Rice
This Article has stood and now stands upon a better footing in France than in Great Britain being free in the former Country and subject to a high duty in the latter. And there being no discrimination in either Country in favour of the Rice of the UStates.

It is to be observed however that as the article is produced in neither Country and as the Rice of the U States is on the same footing in the British Market with that of other Countries the observation made in respect to the duty on Tobacco may in some sort be applied to this Article.
But it applies with far less force; because Tobacco has no competition; while Rice as far as it is a substitute for bread or vegetables has competitors in all the articles which fall under either description.
This article however stands upon a somewhat better footing in the British than in the French West Indies being free in the former and subject to a duty of 1 ⅌ Cent in the latter. The difference is not considerable.
The British dominions took in  of this article in value  Dollars the French 
V   As to grain namely Wheat Rye Indian Corn Oats.
As they respect the European dominions of France & Great Britain they may be considered nearly in the same light with flour.
All these articles are free in the British West Indies. Wheat & Rye are prohibited in the French; but Indian Corn & Oats are admitted upon a duty of 1 ⅌ Cent. The result upon the whole is that the English have been better customers than the French.
The British dominions took ⟨of these⟩ articles in the year in value . The French .
The Act of Parliament of  is likely to make a difference hereafter in the British European Market. According to that Act But experience alone can determine with certainty the effect.
VI   As to Pot & Pearl Ash.
These articles have stood and still stand upon a better footing by the British Regulations than by the French.
By the Regulations of the France the Pot & Pearl Ash of other Countries are upon the same footing with those of the U States.
But by the regulations of G Britain those of the U States are free while those of other Countries are subject to a duty of about 5 ⅌ Cent.
Great Britain in  took from the United States of these Articles in value . France 
VII   As to Indigo
VIII   As to live Animals
The regulations of both Countries may be considered as pretty equal in respect to these Articles; the duty of one per Cent paid in the French West Indies while none is paid in the English being of no consequence in relation to articles in which the French themselves can maintain no competition.
The dominions of France took in  of these articles in value
Those of Great Britain 
IX   As to Naval Stores namely Pitch Tar & Turpentine
The regulations of Great Britain are more favourable than those of France; for though the duties are higher in the former than in the latter; yet France places these articles from all countries on the same footing while England lays higher duties on them when brought from other Countries than when brought from the U States. The difference as remarked in other cases is a bounty upon the productions of the UStates. The rate of duty here is of no consequence for the reason assigned in respect to Tobacco.
X   As to salted provisions
The regulations of France as to these Articles are evidently more favourable than those of G Britain; being tolerated by the former & prohibited by the latter.
The duties however are high and even in respect to Beef are a serious incumbrance upon the sale with a living profit. In respect to Pork they amount essentially to a Prohibition in France, which has great means of internal supply, & in the French West Indies the article is prohibited.
The Dominions of France took of these articles in  in value
Those of Great Britain only 
XI   As to Flax seed
It does not appear that any difference exists in the Regulations of the two countries in respect to this Article; but G B is far the better Customer.
Her dominions took in value in 
The French
XII   As to Iron
The Regulations of G Britain are more favourable to the UStates in respect to this Article than those of France; for France admits the Iron of other Countries upon the same footing with that of the U States and lays a small duty upon Bar Iron.

G B admits the Iron of the U States ⟨free from⟩ duty & lays a considerable duty on the article ⟨brought from other⟩ Countries.
XIII   As to Ships built in the UStates
The Regulations of France did favour more the building of Ships for sale than those of G B; for Ships built in the UStates & purchased by French subj
